         Case 2:20-cr-00308-MAK Document 52 Filed 02/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     : CRIMINAL ACTION
                                              :
                     v.                       : NO. 20-308-1
                                              :
 ROMEL BOLGER                                 :


                                           ORDER
       AND NOW, this 5th day of February 2021, upon considering the noncompliant Motions of

John Meringolo, Esquire for admission pro hac vice (ECF Doc. Nos. 48 & 49), it is ORDERED

the noncompliant Motions of John Meringolo, Esquire (ECF Doc. Nos. 48 & 49) to practice under

Local Rule of Civil Procedure 83.5.2(b) are DENIED without prejudice to move compliant with

this Court’s Policies and Procedures (November 2020) including Section I. (J.) and (K.).




                                                    _______________________
                                                    KEARNEY, J.
